--------------------------------------------------------------------------------



EXHIBIT 10.2
 
Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the
Securities and Exchange Commission (the “Commission”).


***** Confidential material redacted and filed separately with the Commission.






Dated this 1st day of October 2010








RIG CONSTRUCTION CONTRACT
For 2nd Rig
(Pacific Class 400 jack up drilling rig)




Between






ATWOOD OCEANICS PACIFIC LIMITED
 (as “Buyer”)




and




PPL SHIPYARD PTE LTD
(as “Builder”)






PPL HULL NO. P2032

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 1 of 65

--------------------------------------------------------------------------------

 

CONTENTS


ARTICLE I
 
SUBJECT OF THE CONTRACT
8
   
ARTICLE II
 
DELIVERY FREE FROM CLAIMS AND LIENS
9
   
ARTICLE III
 
CONTRACT PRICE AND PAYMENT
10
   
ARTICLE IV
 
MASTER CONSTRUCTION SCHEDULE
12
   
ARTICLE V
 
SUBMISSION OF DRAWINGS DURING CONSTRUCTION
13
   
ARTICLE VI
 
CHANGE  IN LAWS, RULES OR REGULATIONS
15
   
ARTICLE VII
 
PROPERTY
16
   
ARTICLE VIII
 
TEST AND TRIALS
17
   
ARTICLE IX
 
DELIVERY
20
   
ARTICLE X
 
FORCE MAJEURE AND PERMISSIBLE DELAYS
23
   
ARTICLE XI
 
DAMAGES FOR DELAYS / INCENTIVE FOR EARLY COMPLETION
26
   
ARTICLE XII
 
OWNER’S REPRESENTATIVE AND BUILDER’S REPRESENTATIVE
29
   
ARTICLE XIII
 
VARIATIONS
31
   
ARTICLE XIV
 
INSURANCE OF OWNER’S SERVANTS AND REPRESENTATIVE
35
   
ARTICLE XV
 
WARRANTIES
36
   
ARTICLE XVI
 
TAXES AND CHARGES
39
   
ARTICLE XVII
 
DOCUMENTS TO BE FURNISHED
40
   
ARTICLE XVIII
 
CONFLICTS BETWEEN CONTRACT, SPECIFICATIONS AND CONTRACT DRAWINGS
41
   
ARTICLE XIX
 
GOVERNING LAW AND DISPUTE RESOLUTION
42
   
ARTICLE XX
 
TECHNICAL DISPUTES
43

 
 
Page 2 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXI
 
SUBCONTRACTING AND SUPPLY
44
   
ARTICLE XXII
 
ASSIGNMENT
45
   
ARTICLE XXIII
 
INVENTORIES ON THE RIG AT DELIVERY
46
   
ARTICLE XXIV
 
INSURANCE
47
   
ARTICLE XXV
 
BUILDER’S AND OWNER’S INDEMNITIES
50
   
ARTICLE XXVI
 
PATENT INDEMNITIES
51
   
ARTICLE XXVII
 
USE OF CRANES
53
   
ARTICLE XXVIII
 
EVENTS OF DEFAULT
54
   
ARTICLE XXIX
 
COMPLIANCE WITH LAWS
58
   
ARTICLE XXX
 
LIMITATION ON BUILDER’S LIABILITY
59
   
ARTICLE XXXI
 
MISCELLANEOUS
60
   
ARTICLE XXXII
 
EFFECTIVE DATE OF CONTRACT
62
   
ARTICLE XXXIII
 
NOTICES
64





ANNEX A
Pacific Class 400 Jack Up Drilling Unit Standard Construction Specification (the
“Specifications”).


ANNEX B
Schedule of Rates.


ANNEX C
Variation Order Form.


ANNEX D
Preliminary Construction Schedule.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 3 of 65

--------------------------------------------------------------------------------

 
 
RIG CONSTRUCTION CONTRACT


This agreement for the construction of a rig (the “Contract”) is made this 1st
day of October 2010.


BETWEEN


ATWOOD OCEANICS PACIFIC LIMITED incorporated under the laws of the Cayman
Islands and having its registered office at M&C Corporate Services Limited, P.O.
Box 309GT, Ugland House, South Church Street, George Town, Grand Cayman, Cayman
Islands (hereinafter called "Buyer").


AND


PPL SHIPYARD PTE LTD, a Singapore corporation, with its registered office
situated at 21, Pandan Road, Singapore 609273 (hereinafter called "Builder").


WHEREAS


A.
Builder has the capability and expertise to design and construct a PPL Pacific
Class 400 jack-up drilling unit (the “Rig”) in accordance with the
Specifications.



B.
Buyer desires to procure from Builder and Builder is able and willing to
construct and deliver one unit of the Rig to Buyer.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 4 of 65

--------------------------------------------------------------------------------

 
 
NOW IT IS HEREBY AGREED AS FOLLOWS


DEFINITIONS


In this Contract the following expressions shall have the following meanings
hereby assigned to them:


“Affiliate” means any wholly owned subsidiary of Buyer, its holding company or
any wholly owned subsidiary of the holding company.


“Article” or “Articles” means the articles herein.


“BFE” means the equipment or materials furnished by Builder.


“Builder” means PPL SHIPYARD PTE LTD.


“Builder’s Representative” means the authorized representative appointed by
Builder to act on its behalf pursuant to Article 12.6.


“Buyer” means Atwood Oceanics Pacific Limited.


“Buyer’s Representative” means the authorized representative appointed by Buyer
to act on its behalf pursuant to Article 12.1.


“Classification Society” means the American Bureau of Shipping.


“Contract” means the agreement of the parties set out in the Articles herein and
the Annexes A to D attached thereto.


“Contract Price” means the amount of the Builder’s compensation for fabricating,
outfitting, constructing, testing, completing and delivering the Rig and in
performance of the Works as described in Article 3.1.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 5 of 65

--------------------------------------------------------------------------------

 

“Delivery Date” means the date 31 December 2012 and as such date may be amended
or extended from time to time in accordance with this Contract.


“Force Majeure” means the contingencies or circumstances described in Article
10.1.


“Effective Date” means the date when all the conditions under Article 32.2 are
met and the Contract becomes effective and legally binding on the parties.


“LIBOR” means the interest rate per annum which Hongkong & Shanghai Banking
Corporation, London is offering to prime banks in the London Interbank market
for deposits in United States Dollars for a one month period, determined at
11.00am London time, as quoted on the date from which interest is accrued under
this Contract.


“OEM” means original equipment manufacturers or vendors who supply any component
or equipment forming part of the RIg.


“OFE” means the equipment or materials furnished and delivered to Builder’s
shipyard by Buyer at its costs for Builder to incorporate into the Rig.


“Rig” means the Pacific Class 400 jack-up drilling rig as described in the
Specifications.


“Specifications” means the B0100-Z100-01 A[1] Revision A[1] dated 5 February
2010 in Annex A and any additions or amendments thereto hereafter agreed between
the parties.


“Suspension Notice” means the notice given by Builder pursuant to Article 28.6.


“Termination Notice” means the notice given by Builder pursuant to Article 28.6.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 6 of 65

--------------------------------------------------------------------------------

 
 
“UNCITRAL” means United Nations Commission on International Trade Law.


“Variation” means any change, addition, alteration or deletion to the Works by
way of a Variation Order as agreed between Buyer and Builder as more fully
described in Article 13.1.


“Variation Order” means the agreement in writing executed by Buyer and Builder
approving a Variation, as described in Article XIII (Variations) in the form set
out in Annex C.


“Warranty Period” means the period of twelve (12) months after the delivery by
Builder and acceptance by Buyer of the completed Rig or such longer period as is
provided for in Article XV (Warranties).


“Works” shall have the meaning set out in Article II (Delivery Free from Claims
and Liens).

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 7 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE I


SUBJECT OF THE CONTRACT


1.1
Builder agrees for the consideration and on the terms and conditions herein set
forth, to construct, launch, equip, complete, test and deliver in a good and
workmanlike manner one (1) unit of Offshore Jack-up Drilling Rig (hereinafter
called "Rig") and bearing Builder's Hull number of P2032 for Buyer at Builder's
shipyard in Singapore. The Rig is to be constructed in conformity with this
Contract and the Specifications.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 8 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE II


DELIVERY FREE FROM CLAIMS AND LIENS


2.1
Builder agrees to perform all work necessary to fabricate, construct, launch,
equip, complete and test the Rig, in accordance with this Contract and the
Specifications, and to deliver the Rig to Buyer free and clear of all liens,
security, interests, claims and encumbrances afloat alongside Builder's
shipyard, all of which are herein sometimes referred to generally as the "
Works".


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 9 of 65

--------------------------------------------------------------------------------

 

***** Confidential material redacted and filed separately with the Commission.
 
ARTICLE III
 
CONTRACT PRICE AND PAYMENT


3.1
In full payment for the Rig and as Builder's compensation for fabricating,
launching, equipping, testing, completing and delivering the Rig and in the
performance of the Works, Buyer agrees to pay Builder a total consideration
(hereinafter referred to as the "Contract Price") of United States Dollars
****** only (US$******) provided however that the said Contract Price shall be
subject to adjustment in accordance with the provisions of Article XIII
(Variations) and this Article III (Contract Price and Payment).



3.2
The Contract Price shall be paid to Builder in instalments which shall be due
and payable as follows:



 
(a)
US$34,400,000 on execution of contract.



 
(b)
US$****** on delivery ex-Builder’s yard.



 
(c)
US$****** – Provisional Cost Sum (“PC Sum”).



The PC Sum shall be used by Builder to make payments on behalf of Buyer in
respect of any purchase at Buyer’s request of loose tools, handling equipment,
drill string, and consumables for the Rig, together with the related services
for these items provided by the vendors (and all such items and services being
negotiated by Buyer with the vendors). Buyer shall be obliged to make payment to
Builder within fourteen (14) days of any purchases of the aforesaid items from
vendors the cost of the same to put Builder in funds such that Builder will be
able to make payment to the vendors in time. Builder shall only be obliged to
make payments to vendors for the aforesaid items from funds making up the PC Sum
in its account received from Buyer.  Builder’s obligation in relation to the
items in the PC Sum is limited to placing the relevant purchase orders and
making payment if required as aforesaid, and Buyer shall be solely responsible
for selecting and negotiating with vendors for the purchase of the aforesaid
items.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 10 of 65

--------------------------------------------------------------------------------

 
 
***** Confidential material redacted and filed separately with the Commission.


Any amount paid by Buyer to Builder in respect of the PC Sum facility shall in
the calculation of the closing accounts on delivery of the Rig be a reduction of
the Contract Price. Any un-used portion of the PC Sum shall reduce the Contract
Price on delivery of the Rig. For the avoidance of doubt, there shall be no
refundment of the un-used portion of the PC Sum as the PC Sum facility is a
provisional facility.


3.3
All amounts not paid on due date by Buyer to Builder shall bear interest at
United States Dollars LIBOR plus two percent (2%).



3.4
The Contract Price is inclusive of one percent (1%) commission payable by
Builder to Pareto Offshore AS (“Pareto”).  For the purpose of clarification and
avoidance of doubt, the said commission is calculated on a price of United
States Dollars ***** (US$*****) and will be payable by Builder to Pareto from
each progress payment received by Builder from Buyer under this Contract in the
pro-rated percentage that the one percent (1%) bears to the amount received.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 11 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE IV


MASTER CONSTRUCTION SCHEDULE


4.1
A Preliminary Construction Schedule (Annex D) is attached herewith, showing
dates for commencement of construction work, key events and delivery of the
Rig.  Within thirty (30) days from the Effective Date as defined in Article
XXXII (Effective Date of Contract), Builder shall provide to Buyer a Master
Construction Schedule (hereinafter sometimes referred to as the “Schedule")
which shall set forth in detail:



 
(a)
dates of delivery of the bulk material and equipment;



 
(b)
the time table for construction of the Rig; and



 
(c)
time table for testing and commissioning;



 
all as per the Specifications.



The Schedule shall be brought up to date as and when there is:


 
(a)
a change in the construction methodology;



 
(b)
a permissible delay as per Article X (Force Majeure and Permissible Delays); and



 
(c)
an extension of time as per Article XIII (Variations).



4.2
In the event the actual progress of the Works is lagging behind the Schedule,
Builder shall within fifteen (15) days of a request from Buyer issue a recovery
plan to overcome such lagging so that the Delivery Date shall not be affected.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 12 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE V


SUBMISSION OF DRAWINGS DURING CONSTRUCTION


5.1
Builder shall be responsible for the design and construction of the Rig in
accordance with the requirements specified in Article I and shall prepare and
send in duplicate to Buyer for review and comment if any all detailed
construction drawings.



These drawings shall be returned from Buyer duly signed by or on behalf of Buyer
and bearing Buyer's comments within a period of thirty (30) calendar days from
receipt thereof, failing which Buyer shall be deemed to have accepted the
drawings with no comments.


In addition, as from the actual commencement of the construction of the Rig,
Builder shall send to Buyer a Plan Progress Schedule (PPS) on monthly basis.


5.2
Review of the drawings by Buyer shall not relieve Builder of the responsibility
for compliance with the Specifications and satisfactory, efficient and safe
operation of the Rig or of any parts thereof.



5.3
Builder shall take monthly progress photographs illustrating the progress of the
Rig's construction up to and including trials and delivery.



5.4
Builder shall also supply Buyer with photographs as provided in the
Specifications. Additional copies of photographs and transparencies will be made
available by Builder at Buyer's request and expense.



5.5
Notwithstanding the foregoing, Builder shall not be required to provide or
disclose to Buyer for review or comment any design, calculations, drawings,
specifications or information relating to the design and construction of the Rig
which are proprietary in nature to Builder and/or its subsidiaries. Builder
shall also not be required to submit to Buyer for review or comment any workshop
sketches such as for example piping spool drawings, steel material nestings,
panel/block fabrications and erection sequences.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 13 of 65

--------------------------------------------------------------------------------

 
 
However, Builder must provide Buyer with any calculation or design that Buyer
needs to satisfy customers’/clients’ request for information regarding the
system or components. Builder shall not be required to give any design or
calculation with regards to legs, hulls, or other items which are proprietary to
Builder and OEMs.


For the purpose of clarification, proprietary information would include (but is
not limited to) the following categories of information:


 
(a)
basic design and calculation relating to the scantling and performance for the
hull, cantilever and drill floor, leg and spud can and helideck;



 
(b)
global analysis for the Rig;



 
(c)
naval architecture aspect of the Rig relating to but not limited to motion
analysis etc.;



 
(d)
components designed and manufactured by Baker Marine such as the jacking system,
pedestal cranes, and mooring winches;



 
(e)
vendors’ proprietary information relating to design calculation and know-how for
their equipment.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 14 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE VI


CHANGE  IN LAWS, RULES OR REGULATIONS


6.1
Save as provided below, it is recognized that should any changes in any
applicable international or governmental laws, rules or regulations be made
subsequent to the date of this Contract, that make it necessary to modify the
Specifications and/or detailed construction drawings for the Rig in order to
achieve the agreed classification notation for the Rig, such modifications shall
be treated as a Variation pursuant to Article XIII (Variations).



If any modification referred to above resulting from an announcement made during
the performance of the Works would be mandatory in order for the Rig to achieve
the agreed classification notation, Builder will carry out the modification at
its own cost.


If any modification referred to above resulting from an announcement made during
the performance of the Works would not be mandatory in order for the Rig to
achieve the agreed classification notation, such modification shall be treated
as a Variation pursuant to Article XIII (Variations).


6.2
When such changes become necessary, Builder shall notify Buyer of any applicable
changes including the required extension of time if any to carry out such
changes contemplated under this Article. Such changes shall be accepted by Buyer
prior to implementation. In the event that Buyer does not accept such changes
including the responsibility to pay Builder for the additional costs and/or the
need to grant additional time to Builder as required pursuant to Article XIII
(Variations), and such changes are required for the construction of the Rig in
terms of its certification and compliance to this Contract, Builder shall not
proceed with the Variation and shall be relieved and absolved from any
obligations or responsibility whatsoever relating to the failure to carry out
such changes, and the consequences arising therefrom  shall be solely with
Buyer.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 15 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE VII


PROPERTY


7.1
The Rig including all materials purchased and/or delivered to Builder’s shipyard
for the construction of the Rig (other than OFE and items purchased using the PC
Sum as described in Article 3.2, all of which shall be the property of Buyer)
shall at all times until delivery of the Rig be the property of Builder.



Risk of loss or damage in respect of the items enumerated in this Article VII
(Property) shall remain with Builder until delivery of the Rig pursuant to
Article IX (Delivery).

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 16 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE VIII


TEST AND TRIALS


8.1
Builder shall prepare a programme of tests and trials as per the Specifications.



Builder shall be responsible for the preparation and execution of these tests
and trials.


Buyer shall be responsible for the tests and trials of the OFE. if any. Builder
shall make available personnel to assist tests and trials on OFE.


All materials, labour, tools, instruments, services, fuel, lubricating oil,
hydraulic oil and other items as may be necessary to conduct tests and trials on
BFE shall be for the account of Builder.


All materials, vendors personnel, tools, instruments, services, fuel,
lubricating oil, hydraulic oil and other items as may be necessary to conduct
tests and trials on OFE shall be for the account of Buyer.


Buyer shall purchase any fuel, lubricating oil or consumable stores furnished by
Builder at the original documented purchase net price thereof, as evidenced by
invoices, and settled in accordance with Article 23.1.


8.2
All Works accomplished under the Specifications, including the Rig's main
machinery, auxiliary machinery, piping, electrical ventilation and other systems
will be thoroughly tested, as far as practical during these tests and trials.
All tests and trials shall comply with the requirements of the Classification
Society.



8.3
When the Rig is substantially complete, the jacking tests will take place. An
inclining experiment shall be conducted to establish the Rig's lightship weight,
center of gravity and metacentric height. Inclining experiment for a sister rig,
if any, shall not be carried out.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 17 of 65

--------------------------------------------------------------------------------

 
 
8.4
Any defect which may develop or become apparent during the course of the tests
and trials and for which Builder is responsible, will be made good and retested
by Builder at its expense and to the satisfaction of the Classification Society
and Buyer's representative.



8.5
If Buyer requires any additional tests and trials which is not covered by or is
in addition to that provided under the Specifications, and Builder considers in
its reasonable opinion in accordance with industry standards and practices that
there is no need to carry out such tests and trials, Buyer may nevertheless
instruct Builder to proceed with such additional tests and trials.  If any
defect is discovered upon carrying out such additional tests and trials, Builder
shall rectify such defect and bear the costs of such additional tests and
trials.  However, if no defect is discovered upon carrying out such additional
tests and trials, Buyer shall bear the costs of such tests and trials incurred
by Builder.



8.6
Buyer's Representative may test the workmanship and materials used in the
construction of the Rig and attend and participate in tests and trials on
materials and the Rig for which purpose Builder shall give reasonable notice of
such tests and trials to Buyer’s Representative. Defects discovered by Buyer’s
Representative shall be remedied by Builder. If there is disagreement between
Builder and Buyer, the opinion of the surveyor of the Classification Society
shall be binding.



8.7
Tests and trials performed by Buyer’s Representative shall not relieve Builder
of any of its obligations hereunder. Such tests and trials performed by Buyer,
if any, shall be paid for by Buyer and shall not cause any hindrance to the
progress of work of Builder.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 18 of 65

--------------------------------------------------------------------------------

 
 
8.8
In the event of unfavorable weather on the date(s) specified for the tests and
trials, the same shall take place on the first available day thereafter that
weather conditions permit.  It is agreed that if, during the tests and trials,
the weather should suddenly become so unfavorable that orderly conduct of the
tests and trials can no longer be continued in the opinion of the Classification
Society surveyor, the tests and trials shall be discontinued and postponed until
the first favourable weather condition day next following unless Buyer agrees in
writing to accept the Rig (or any component part, equipment or system thereof)
on the basis of the tests and trials already made before such discontinuance
occurred, subject to acceptance by the Classification Society.  Any delay of the
tests and trials in excess of forty eight (48) hours caused by such unfavorable
weather conditions shall result in an extension of the Delivery Date by the
number of days (or portion thereof) the unfavorable weather conditions cause the
tests and trials to be delayed beyond forty-either (48) hours, and Builder shall
document the delay and the required extension of the Delivery Date shall be
confirmed by a Variation Order to be requested by Builder.  Any delay to the
Delivery Date under this Article shall always be subject to the delays actually
affecting the delivery of the Rig and in no circumstances shall delays under
this Article 8.8 postpone the Delivery Date by more than seven (7) days.



8.9
In the event that Buyer’s Representative is unable to attend on the scheduled
date(s) for the tests and trials, provided that Buyer informs Builder within two
(2) days of receiving notification of the scheduled date for such tests and
trials, Builder shall reschedule the date(s) for tests and trials and shall
notify Buyer’s Representative of new date(s) scheduled for tests and trials.
Thereafter, Buyer shall be deemed to have waived the Buyer’s Representative’s
right to be present, but Buyer may nominate an alternative representative to
attend instead of Buyer’s Representative.  In such case, Buyer shall accept the
results of such tests and trials or approval of the Classification Society.  The
presence or absence of the Buyer’s Representative at any such tests and trials
shall not serve to amend, modify or otherwise reduce the obligations of Builder
in this Contract.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 19 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE IX


DELIVERY


9.1
The Rig shall be delivered by Builder and accepted by Buyer in accordance with
this Article IX (Delivery).  Before Buyer accepts delivery of the Rig, the Rig
shall have been classed by the Classification Society (as evidenced by the
attainment by Builder of an interim classification certificate) as per this
Contract and Builder shall have first done the following:­



 
(a)
completed the construction of the Rig in accordance with this Contract and the
Specifications;



 
(b)
completed the tests of the Rig as described in the Specifications and remedied
at Builder's sole cost and expense any defects discovered in:



 
(i)
Builder's workmanship;



 
(ii)
BFE described in the Specifications; and



 
(iii)
Builder's installation of any equipment on the Rig,



and performed any additional tests necessary to ensure that such defects have
been remedied;


 
(c)
delivered to Buyer certificates reflecting completion of the Rig in accordance
with the Specifications and this Contract; and



 
(d)
delivered to Buyer all the necessary certificates, either final or preliminary,
to clear the Rig through local customs and administrative authorities.



9.2
Delivery of the Rig shall be on or before the Delivery Date.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 20 of 65

--------------------------------------------------------------------------------

 
 
9.3
The Rig shall be ready for delivery and Buyer shall accept delivery of the Rig
when Builder has secured the interim classification certificate. When Builder
has already secured the interim classification certificate, Buyer shall not be
entitled to reject the Rig by reason of any defect or non-conformity with the
Specifications which from the point of view of international standard
shipbuilding, offshore, and shipping practice, is of a minor and insubstantial
significance not affecting in any way the safety or operability of the Rig, but
in which case Builder shall not be released from the obligation to correct
and/or remedy such minor or insubstantial items as soon as practicable after the
delivery of the Rig.



9.4
To effect delivery by Builder and acceptance by Buyer of the Rig, Builder and
Buyer shall perform the following:­



 
(a)
Builder shall execute a Bill Of Sale in favour of Buyer conveying title of the
Rig to Buyer.



 
(b)
Builder shall deliver to Buyer possession of the Rig afloat, at Builder’s
shipyard with free access to the open sea, and at a point where ocean-going tugs
are allowed and able to take hold of the Rig.



 
(c)
The Contract Price (including any adjustments thereto and including the final
instalments) shall have been paid in full by Buyer to Builder before delivery of
the Rig to Buyer.



 
(d)
Buyer shall be responsible for registration and documentation of the Rig in the
name of Buyer upon the Delivery Date and all expenses incurred with respect
thereto shall be paid and be solely for the account of Buyer provided that
Builder shall provide all reasonable assistance and documentation that may be
necessary for same.  If original certificates are not obtainable at the time of
delivery of the Rig, Builder shall furnish Buyer with provisional or interim
certificates and as soon as practicable after delivery, Builder shall submit the
original certificates to Buyer.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 21 of 65

--------------------------------------------------------------------------------

 
 
 
(e)
Buyer shall provide to Builder a power of attorney (acceptable to Builder acting
reasonably) authorizing a person or persons to accept delivery of the Rig for
and on behalf of Buyer.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 22 of 65

--------------------------------------------------------------------------------

 

***** Confidential material redacted and filed separately with the Commission.


ARTICLE X


FORCE MAJEURE AND PERMISSIBLE DELAYS


10.1
If, at any time before the delivery and acceptance of the Rig, either the
construction of the Rig or any performance required under the provisions of this
Contract and the Specifications as a prerequisite of delivery of the Rig is
delayed due to war, blockade, revolution, insurrections, civil commotions,
riots, strikes (other than strikes affecting only Builder’s shipyard in
Singapore), sabotage, terrorism, lockouts, plague or other epidemics,
quarantines, prolonged failure, shortage or restriction of electric current, or
import/export embargoes or stop work orders imposed by any government; or due to
acts of God including, but not limited to, earthquakes, tidal waves, or
typhoons; or by damage or destruction of the shipyard or Works of Builder or its
subcontractors or of the Rig, or any part thereof, by fire, flood or other
causes beyond the control of Builder; or by delay in deliveries of machinery,
equipment or materials supplied by ***** or ***** provided that such machinery,
equipment or materials shall have been ordered in due time (based on Builder’s
procurement status) by Builder, each of such contingencies shall be deemed to be
included in the definition of Force Majeure as used in this Contract, and in the
event of delays due to the happening of any of the aforementioned contingencies,
the Delivery Date shall be extended for a period of time sufficient to cover
such delay. It is agreed, however, that Builder shall make all reasonable
efforts to eliminate, resolve or otherwise minimize the effects of Force
Majeure.



The Delivery Date may also be extended if the construction of the Rig or any
performance required under the provisions of this Contract and Specifications as
a prerequisite of delivery of the Rig is delayed by reason of default in
performance of this Contract by Buyer or by reason of any act of prevention or
breach of this Contract by Buyer.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 23 of 65

--------------------------------------------------------------------------------

 
 
10.2
Delays on account of such causes as specified in Article 10.1, or any other
delay of a nature which under the terms of this Contract {including but not
limited to Articles VI (Change in Laws, Rules or Regulations), X (Force Majeure
and Permissible Delays), and XIII (Variations)} permits postponement of the
Delivery Date shall be understood to be permissible delays, and are to be
distinguished from unauthorized delays on account of which Builder is not
entitled to any extension of time.



10.3
All other delays are deemed to be non-permissible delays and unauthorized
delays.



10.4
Within seven (7) days after the date of occurrence of any cause of delay, on
account of which Builder claims that it is entitled under this Contract to a
postponement of the Delivery Date, Builder shall notify Buyer in writing of the
date such cause of delay occurred and the reasons therefor. Within fourteen (14)
days after the date of occurrence of any cause of delay, on account of which
Builder claims that it is entitled under this Contract to a postponement of the
Delivery Date, Builder shall notify Buyer of the impact of such delay on the
Delivery Date.  Within twenty one (21) days after the date of occurrence of any
cause of delay, on account of which Builder claims that it is entitled under
this Contract to a postponement of the Delivery Date, Builder shall give a
written report to Buyer on the reasons for the postponement of the Delivery
Date.



Likewise, within twenty one (21) days after the date of ending of such cause of
delay, Builder shall notify Buyer of the date such cause of delay ended. Builder
shall also provide Buyer with a revised construction schedule showing the
maximum time period by which the time of delivery is postponed by reason of such
cause of delay, with all reasonable dispatch, after such cause of delay has
ended.  Buyer shall upon receipt of any such notification from Builder provide
its comments and reasons for objection if any, within twenty one (21) days, and
if no such comments or reasons for objection is received by Builder, Buyer shall
be deemed to have accepted Builder’s claim for postponement of the Delivery
Date.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 24 of 65

--------------------------------------------------------------------------------

 
 
Failure of Buyer to object to Builder’s claim for postponement of the Delivery
Date within twenty one (21) days after receipt by Buyer of such notice of claim
shall be deemed to be a waiver by Buyer of its right to object to such
postponement of the Delivery Date.


10.5
In any event that delays caused by Force Majeure accumulate in aggregate to 90
days, then Builder or Buyer shall be entitled to terminate this Contract and the
provisions of Article 28.4 and 28.5 shall apply.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 25 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XI


DAMAGES FOR DELAYS / INCENTIVE FOR EARLY COMPLETION


11.1
Builder agrees to prosecute the Works diligently in an expeditious and
workmanlike manner. Builder agrees that subject to the provisions of this
Contract {including but not limited to Articles VI (Change in Laws, Rules and
Regulations), X (Force Majeure and Permissible Delays), and XIII (Variations)},
or by reason of any default in performance of Buyer or any act of prevention or
breach of this Contract by Buyer, it shall make delivery of the completed
outfitted and tested Rig on the Delivery Date.



11.2
In the event delivery of the completed Rig is delayed beyond the Delivery Date,
then Builder shall pay to Buyer as liquidated and agreed damages, the amount of
United States Dollars Fifty Thousand Dollars (US$50,000) per day for each and
every day the delivery of the Rig is so delayed more than thirty (30) days
(grace period) beyond the said Delivery Date, subject to a maximum of United
States Dollars: Five Million Only (US$5,000,000). Such liquidated damages shall
be Buyer’s sole and exclusive remedy for delay in the delivery of the Rig and
shall be in lieu of all damages, which Buyer may suffer by reason of such delay,
it being further understood and agreed that Builder shall not be responsible or
liable to Buyer or any third party for any direct, indirect and/or consequential
loss or damage (including but not limited to loss of use of the Rig, loss of
time, loss of production, loss of profit or earnings, financing costs, loss of
other contracts etc.), occasioned by delay in the delivery of the Rig, except
for such aforementioned liquidated damages.



***** Confidential material redacted and filed separately with the Commission.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 26 of 65

--------------------------------------------------------------------------------

 
 
11.3
Should delivery occur before the Delivery Date following a request in writing
from Buyer for earlier delivery of the Rig, then in such event, the final
instalment of the Contract Price due under Article 3.2 shall be increased by the
sum of US$***** for each full day of early delivery subject to a cap of
US$*****, beginning on the day of actual delivery of the Rig until the Delivery
Date  (the “Bonus”).



In the event that within 60 days after the Rig commences its first operation
after delivery of the Rig, Buyer suffers a loss of revenue exceeding US$***** by
reason of down-time on the Rig due to a fault of Builder, Builder shall be
required to return the bonus to Buyer to cover Buyer’s loss, but subject always
that the amount to be returned shall not exceed the amount of the bonus received
by Builder from Buyer.


11.4
Deficiency in variable Loads:



Pursuant to the Specifications, the Jacking Variable Load shall be 2,268 metric
tons (“MT”), the Drilling Variable Load shall be 3,401 MT, and the Floating
Variable Load shall be 2,268 MT. The Jacking Variable Load, the Drilling
Variable Load, and the Floating Variable Load are hereafter also referred
jointly or separately as the “Variable Loads”.


If either one or more of the Variable Loads are not achieved, the Contract Price
may, subject to the decision of Buyer and as an alternative to Buyer requiring
the deficiency to be remedied, be reduced as follows:


 
(a)
For each full MT reduction in the Floating Variable Load of more than 50MT but
maximum 150MT, a reduction of the Contract Price with US$15,000 per MT of
reduced capacity.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 27 of 65

--------------------------------------------------------------------------------

 
 
 
(b)
For each full MT reduction in the Jacking Variable Load of more than 50MT but
maximum 150MT, a reduction of the Contract Price with US$15,000 per MT of
reduced capacity.



 
(c)
For each full MT reduction in the Drilling Variable Load of more than 50MT but
maximum 150MT, a reduction of the Contract Price with US$15,000 per MT of
reduced capacity.



 
(d)
The reductions pursuant to (a) to (c) above are not mutually exclusive. The
total reduction of the Contract Price pursuant to this Article shall in any
event not exceed US$ 2,250,000.



Every and all downward adjustments of the Contract Price provided in this
Article shall be made by Builder on delivery of the Rig.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 28 of 65

--------------------------------------------------------------------------------

 

ARTICLE XII


OWNER’S REPRESENTATIVE AND BUILDER’S REPRESENTATIVE


12.1
Within fourteen (14) days of the Effective Date as described in Article XXXII
(Effective Date of Contract), Buyer shall appoint and notify Builder in writing
the name of Buyer's Representative.  Buyer may from time to time appoint some
other person as Buyer's Representative in place of the person previously so
appointed and shall give notice in writing of the name of such other person to
Builder without delay.  Such appointment shall be made at such a time and in
such a manner as to mitigate as far as possible any adverse effect on the
progress of the Works.  Such appointment shall only take effect upon receipt of
such notice in writing by Builder.



12.2
Buyer's Representative shall represent and act for Buyer at all times during the
currency of this Contract. All notices, instructions, orders, approvals and all
other communications under the Contract shall be given by Buyer's
Representative, except as herein otherwise provided. All notices, instructions,
information and other communications given by Builder to Buyer under the
Contract shall be given to Buyer's Representative, except as herein otherwise
provided.



12.3
Buyer may send to and maintain at Builder’s shipyard, at its own cost and
expense, one or more representatives, but only one of whom shall be duly
authorized in writing by Buyer to Builder to be Buyer’s Representative to act on
behalf of Buyer



12.4
Buyer undertakes that it shall ensure that the Buyer’s Representative and its
other representatives carry out their duties in accordance with common rig
building practice and in such a way as to avoid any unnecessary increase in
building cost, delay in the construction and delivery of the Rig, and/or
disturbance in the construction schedule of Builder.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 29 of 65

--------------------------------------------------------------------------------

 
 
12.5
At all times during the construction of the Rig, Builder shall:



 
(a)
afford the Buyer’s Representative full access to Builder’s shipyard and shall
use its best efforts to secure access to the shipyards of its subcontractors, to
view the progress of the construction and to inspect Builder's work;



 
(b)
provide Buyer's Representative with separate air­conditioned working office
space complete with desks; furniture; cupboards; meeting rooms; common photocopy
machine; telephone; facsimile machine; and broadband connection facility at no
extra cost in Builder’s shipyard (the costs for usage of telephone, facsimile,
and broadband subscription services shall be paid by Buyer); and



 
(c)
cooperate with Buyer's Representative so as to keep him informed as to the
progress of the Works.

 
 

12.6
Within fourteen (14) days of the Effective Date as described in Article XXXII
(Effective Date of Contract), Builder shall appoint Builder’s
Representative.  Builder may from time to time appoint some other person as
Builder’s Representative in place of the person previously so appointed and
shall give notice in writing of the name of such other person to Buyer without
delay.  Such appointment shall be made at such a time and in such a manner as to
mitigate as far as possible any adverse effect on the progress of the
Works.  Such appointment shall only take effect upon receipt of such notice in
writing by Buyer.



12.7
Builder’s Representative shall represent and act for Builder at all times during
the currency of this Contract and shall give to Buyer all Builder's notices,
information and all other communications under the Contract.  All notices,
instructions, information and other communications given by Buyer to Builder
under the Contract shall be given to Builder’s Representative, except as herein
otherwise provided.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 30 of 65

--------------------------------------------------------------------------------

 

ARTICLE XIII


VARIATIONS


13.1
All Works shall be performed under the conditions of this Contract, except as it
may be modified in the Specifications reflecting the changes as herein provided.



Without invalidating this Contract, Buyer may request in writing Variations by
altering, adding to or deducting from the Works to be performed by Builder
hereunder as it is delineated in the Specifications.


Builder may also propose in writing to Buyer any modification to the
Specifications, which in Builder’s opinion will improve the quality, efficiency,
functionality, and design of the Rig, or the bringing forward of the Delivery
Date.  Buyer may at its discretion approve or reject Builder’s proposed
modifications, and if approved by Buyer, Buyer shall request Builder in writing
to proceed with Variation as aforementioned and pursuant to this Article.


A “Variation” shall mean any change in the original Contract intention as
deduced from this Contract as a whole describing the Works to be carried out and
shall include but is not restricted to:


 
(a)
an increase or decrease in the quantity of any part of the Works



 
(b)
an addition to or omission from the Works;



 
(c)
a change or substitution in the character, quality or nature, or equipment to be
used in any part of the Works;


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 31 of 65

--------------------------------------------------------------------------------

 
 
 
(d)
a change in the levels, lines, positions and dimensions of any part of the
Works;



 
(e)
the omission, demolition of, or removal of any part of the Works no longer
desired by Buyer;



 
(f)
a requirement to complete the Works or any phase or part thereof by a date
earlier than the Delivery Date (as defined in Article IX (Delivery);



 
(g)
a deviation from the Specifications.



Notwithstanding the foregoing, it is, however, agreed that no change will be
made which affects a change in the General Description (as stated in the
Specifications) unless upon the mutual written consent of both Builder and
Buyer.


13.2
Upon receiving a written request for Variation from Buyer, if the Variation so
requested can be reasonably undertaken having regard to the stage of
construction of the Rig, Builder’s and its subcontractors’ work schedule, and
Builder’s other commitments at the shipyard, then Builder will submit Buyer in
writing within twenty one (21) working days a quotation of the change in the
Contract Price and/or Delivery Date (if any) as a result of alterations and
adjustments required to the Specifications.



The Variation and adjustment to the Contract Price and time for delivery shall
be as follows:


 
(a)
based on a fair and reasonable agreed lump sum price and time extension to the
Delivery Date, if any; or



 
(b)
(if above lump sum price is not agreed by Buyer) then it shall be based on the
Schedule of Rates (Annex B) and an agreed time extension to the Delivery Date,
if any.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 32 of 65

--------------------------------------------------------------------------------

 
 
13.3
No Variation shall be made and no additional work shall be performed by Builder
until the change in or addition to the work and the adjustments, if any, in the
Contract Price and/or Delivery Date occasioned thereby, have been agreed in
writing in a Variation Order in the form set out in Annex C, and signed for
identification by authorized representatives of both parties. Such adjustments
in the Contract Price and/or the Delivery Date shall be negotiated in good faith
between Buyer and Builder.



13.4
Subject to Article VI (Change in laws, rules or regulations), if any Variation,
modification or revision is compulsory for the Rig and its class, either party
shall, upon receipt of such information from the Classification Society or such
other regulatory body, promptly notify the other party in writing, and Builder
shall thereupon incorporate such alterations or changes into the Works, subject
to the execution of a Variation Order. Subject to Article VI (Change in laws,
rules or regulations), any changes required by the Classification Society or
regulatory bodies following revisions to the requirements of the Classification
Society or regulatory body which occur after the Effective Date shall be for
Buyer’s account.



13.5
If such amendments, modifications or revisions are not compulsory for the Rig or
its classification, but Buyer desires to incorporate such amendments,
modifications or revisions into the Specifications or the Works, then Buyer
shall notify Builder and Builder shall proceed to perform such amendments,
modifications, or revisions, subject to the execution of a Variation Order
addressing appropriate adjustments (if any) to the Contract Price, Delivery Date
(based on the principles set out in Article 13.2) and/or any other provisions of
this Contract.  The costs and expenses incurred by Builder for such amendments,
modifications or revisions shall be for Buyer’s account.



13.6
In the event that Buyer requests any change that would result in a net savings
in cost then, subject to negotiations between the parties, the cost saving shall
be to Buyer’s benefit and be credited in the final accounts on delivery of the
Rig.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 33 of 65

--------------------------------------------------------------------------------

 
 
13.7
Payment for Variation pursuant to this Article XIII (Variations) shall be paid
within thirty (30) days from invoicing, or as agreed in the Variation Order.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 34 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XIV


INSURANCE OF OWNER’S SERVANTS AND REPRESENTATIVE


14.1
If Buyer should desire to have any third party or its representatives come into
Builder’s and/or Builder's subcontractor’s shipyard to inspect or assist Buyer
in the performance of any work, Builder may impose on Buyer reasonable
requirements with regard to said third party's or Buyer’s representatives’
insurance coverage as a condition for admittance to Builder’s and/or Builder’s
subcontractor’s shipyard.  Buyer shall bear full responsibility for such third
party or Buyer’s representatives and for their acts while in Builder's and/or
Builder's subcontractor’s shipyard.



14.2
Buyer shall be liable for and shall defend, indemnify and hold harmless Builder
against any loss of and/or damage to property and/or injury to or death of any
third party (which are not already included in Article XXV Builder’s and Owner’s
Indemnities) where such loss of and/or damage to property and/or injury to
and/or death of such third party is howsoever caused by Buyer.



14.3
Builder shall be liable for and shall defend, indemnify and hold harmless Buyer
against any loss of and/or damage to property and/or injury to or death of any
third party (which are not already included in Article XXV Builder’s and Owner’s
Indemnities) where such loss of and/or damage to property and/or injury to
and/or death of such third party is howsoever caused by Builder.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 35 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XV


WARRANTIES


15.1
Builder warrants that the material and workmanship employed in the construction
of the Rig shall be free from defects and shall comply with this Contract.



15.2
The foregoing warranty of Builder shall be for a period of twelve (12) months
(“Warranty Period”) after the delivery by Builder and acceptance by Buyer of the
completed Rig provided however that the Warranty Period shall be extended for a
further period of twelve (12) months in respect of any work done by Builder to
remedy any defect under this Article, but provided always that the Warranty
Period shall in no circumstance exceed twenty four (24) months after the
delivery of the Rig.



15.3
If at any time prior to the end of said Warranty Period, the Rig or any
material, or workmanship is defective or found not to comply with the foregoing
warranty of Builder, Buyer has agreed to give Builder written notice thereof
within fifteen (15) days after Buyer’s discovery of such failure to comply, and
Builder shall promptly upon receiving such notice, and at Builder’s cost and
expense, repair or replace the same in good and proper operating condition
sufficient to meet the requirements of this Contract and of Builder’s said
warranties hereunder. Builder shall have no obligation to Buyer for any defects
discovered or notified subsequent to the expiry of the Warranty Period.



15.4
Any repair or replacement to be carried out by Builder will be treated as
priority by Builder and, if possible, be performed while the Rig is on location
or at such other points as may be designated by Buyer. However, if Builder shall
advise Buyer in writing that such repair or replacement can be made only in
Builder’s shipyard, then Buyer shall either return the Rig (or the part or item
affected where feasible to detach from the Rig) at Buyer’s sole cost to
Builder’s shipyard for such repair or replacement, or advise Builder in writing
that it is not convenient for Buyer to so return the Rig or component to
Builder’s shipyard, in which later event Builder shall pay to Buyer an amount,
in lieu of Builder’s making said repair or replacement, equal to the reasonable
cost to Buyer of effecting such repair or replacement which cost shall be
evidenced by invoice or other written evidence.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 36 of 65

--------------------------------------------------------------------------------

 
 
15.5
For component or equipment manufactured by original equipment manufacturers or
vendors (collectively “OEM”), which are installed or incorporated into the Rig,
the warranty provided herein to Buyer for such component or equipment shall be
limited to the warranties obtained by Builder from the respective OEM.  Builder
shall assign to Buyer all its rights to these warranties from the OEM on the
delivery of the Rig and Buyer shall seek its remedies or enforce its rights
against the OEM in the event of a warranty claim at its sole cost and expense.
Builder shall use all reasonable endeavours to require OEMs to agree that their
warranties shall commence on the delivery of the Rig to Buyer.  Builder shall
use all reasonable endeavours to obtain for Buyer’s benefit that all warranties
obtained are standard warranties from the OEM inclusive of standard terms and
conditions.



15.6
The foregoing warranties are in lieu of all other warranties and/or guarantees
and no other warranties and/or guarantees expressed, implied or statutory are
given by Builder by virtue of this Contract. The obligations of Builder to Buyer
set forth in this Article are the exclusive liabilities of Builder to Buyer for
any defects in workmanship and material incorporated in the Rig under the
Contract, and Builder shall not be liable to Buyer for any negligence or strict
liability, or otherwise in respect of said workmanship and material. Builder
shall not be responsible or liable for any defects whatsoever other than the
defects specified in this Article. No employee or representative of Builder is
authorised to change this warranty in any way or grant any other warranty.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 37 of 65

--------------------------------------------------------------------------------

 
 
15.7
Builder shall not be responsible for any defects in any part of the Rig which
have been caused subsequent to delivery of the Rig by any replacement or repair
work performed by any other contractor, or for any defects to the extent the
same have been caused by use in excess of specified design limitations or
improper maintenance of the Rig on the part of Buyer, its servants or agents or
by ordinary wear and tear.



15.8
Builder shall in all circumstances not be responsible or liable for any
consequential or special losses, damages or expenses (including but not limited
to loss of use of the Rig, loss of time, loss of production, loss of profit or
earnings, financing costs, loss of other contracts etc.), directly or indirectly
howsoever occasioned by Buyer or any third party due to defects specified in
this Article, or due to repairs or other work done to remedy such defects, or as
a result of the failure of any work or item of material or equipment to meet the
above stated warranties of Builder.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 38 of 65

--------------------------------------------------------------------------------

 

ARTICLE XVI


TAXES AND CHARGES


16.1
Builder shall pay (without seeking any reimbursement whatsoever from Buyer) all
import, export, excise or other taxes or duties which may be levied by the
authorities or government in Singapore in connection with all work to be
performed hereunder by Builder or Builder’s subcontractors or suppliers up to
delivery of the Rig including the sale and delivery in Singapore of the Rig.
Buyer shall bear and pay any other sales, import and/or use taxes (except for
income taxes of Builder) which may be levied or assessed upon the sale, import
or use of the Rig after Delivery.



16.2
In the event that one party to this Contract (“Party A”) is obliged to make
payment as a result of the failure of the other party to this Contract (“Party
B”) to comply with its obligations under Article 16.1, Party B shall fully
indemnify Party A upon Party A’s written demand, in respect of all costs which
are incurred as a result of Party B’s failure to pay any sales, use, import,
export, excise or other taxes or duties including GST.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 39 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XVII


DOCUMENTS TO BE FURNISHED


17.1
Upon acceptance of the Rig by Buyer, Builder shall at its cost furnish four (4)
hard copy and one (1) set soft copy of all detailed construction drawings such
as: general arrangement, structural, mechanical, piping system, electrical
system and outfitting drawings, plus drawing indexes, corrected to agree with
the completed construction of the Rig to Buyer for use by Buyer or its
successors or assigns, to be used for the purposes herein designated. Buyer
agrees that it shall not release any such information to third parties, except
as needed for specific purposes connected with the sale, lease, use, operation,
maintenance and repair of the Rig, and review by governmental authorities or
underwriters.  Notwithstanding the generality of the foregoing, it is agreed
that Builder shall not be obliged to provide to Buyer any proprietary
information relating to the design of the Rig.



17.2
Builder further agrees to deliver or cause to be delivered to Buyer upon
acceptance of the Rig by Buyer all necessary certificates, either final, if
available or preliminary (if final not available), to clear the Rig through
customs and administrative authorities.  All fees in respect of the
classification and survey of the Rig by the Classification Society shall be paid
by Builder.  Builder will furnish Buyer with copies of all significant
correspondence and documents relating to each such classification and survey
save for any proprietary and confidential information relating to the design of
the Rig.



17.3
For the purpose of clarification, proprietary information shall have the same
meaning as described in Article 5.5.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 40 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XVIII


CONFLICTS BETWEEN CONTRACT, SPECIFICATIONS AND CONTRACT DRAWINGS


18.1
The intention of the parties is that the provisions of these Articles and the
Specifications are meant to supplement each other and be read and interpreted as
a whole.



However, in the event there is any conflict between any of the provisions in the
Articles herein and the Specifications, the provisions of the Articles herein
shall prevail.


In the event there is any conflict between the Specifications and the drawings
included in the Specifications, the Specifications shall prevail over the
drawings.


In the event there is any conflict between drawings, the most recent drawings
shall prevail.


In the event of any disputes as to conformity with Classification Society Rules,
the decision of the surveyor of the Classification Society shall be final.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 41 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XIX


GOVERNING LAW AND DISPUTE RESOLUTION


19.1
This Contract shall be governed and construed by and in accordance with English
law.



19.2
If any dispute between Buyer and Builder arises as to any matter arising under
or out of or in connection with this Contract or the carrying out of work under
this Contract, the parties shall in the first instance attempt to settle the
dispute amicably by reference of the dispute to the senior management of the
parties for negotiation and resolution.



19.3
If the dispute remains unresolved within a fourteen (14) days period from the
commencement of such negotiation, the parties shall attempt to settle such
dispute by mediation in accordance with the Mediation Procedure of the Singapore
Mediation Centre. Neither party may terminate the mediation until each party has
made its opening presentation and the mediator has met each party separately.
The mediation shall take place in Singapore and the language of the mediation
shall be English.



19.4
If, and to the extent that, any such dispute has not been settled by mediation
within fourteen (14) days of the commencement of the mediation, it shall be
referred to and be finally determined by arbitration in Singapore and in
accordance with the UNCITRAL Arbitration Rules for the time being in force,
which rules are deemed to be incorporated by reference in this Article.



19.5
The arbitration and all documents to be employed therein shall be in the English
language, and unless mutually agreed otherwise by the parties, shall be by a
tribunal of three (3) arbitrators, two (2) of the arbitrators shall be
separately appointed by the parties and the third shall be appointed by the
Singapore International Arbitration Centre.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 42 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XX


TECHNICAL DISPUTES


20.1
In the event that a difference of opinion between Buyer and Builder arises
concerning technical matters under this Contract, or in respect of material or
workmanship affecting the classification of the Rig, Builder and Buyer agree to
be bound by the decision of the surveyor of the Classification Society. The
decision of the surveyor of the Classification Society shall be final and
binding upon the parties and shall be given within thirty (30) days of receipt
of parties’ statements of position.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 43 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXI


SUBCONTRACTING AND SUPPLY


21.1
Without in any manner prejudicing the rights and obligations of Builder and
Buyer hereunder, it is acknowledged and agreed by Buyer that:



 
(i)
Builder may cause part or the majority of the Works to be performed by one or
more subcontractors provided however that Builder shall obtain Buyer’s consent
in respect of any of the Works to be performed by a subcontractor outside of
Singapore; and



 
(ii)
Builder shall have the discretion to select appropriate components and equipment
for the Rig from OEM in respect of such component or equipment as specified in
Appendix D (Drilling Equipment Rev 1) and Appendix D (Marine Equipment Rev 1) to
the Specifications.



Builder shall keep Buyer informed of all major subcontract work to be performed
overseas, and Builder shall use due care to select competent and efficient
subcontractors and OEM.  Builder shall be fully responsible for the performance
of all subcontractors and any segment of the Works performed by such
subcontractors so that all production milestones and quality requirements are
met.


All purchase orders issued by Builder shall contain a provision requiring the
supplier to maintain spares for at least two years after delivery of the Rig and
Builder shall provide all reasonable assistance to Buyer in enforcing such
commitment.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 44 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXII


ASSIGNMENT


22.1
This Contract shall bind and be for the benefit of the successors and assigns of
the parties, and either party may assign this Contract subject to prior written
consent of the other party which consent may not be unreasonably withheld.



22.2
Notwithstanding the provisions of Article 22.1, Buyer shall be entitled to
assign or novate this Contract to any subsidiary or Affiliate of Buyer and Buyer
shall be entitled to assign the benefit of Article XV (Warranties) to any
purchaser of the Rig, it being understood that under no circumstances shall
there be any assignment to a third party.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 45 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXIII


INVENTORIES ON THE RIG AT DELIVERY


23.1
An inventory of unused lubricating oil, grease, fuel oil or other liquids,
supplied by Builder and left on board in the respective tanks at delivery of the
Rig shall be taken and paid for by Buyer at Builder’s documented cost. Payments
therefor shall be made by Buyer to Builder immediately after receipt of invoice
from Builder.



23.2
Builder shall assist Buyer to transfer Buyer’s items on board the Rig after
delivery based on an agreed lump sum price or according to the Schedule of Rates
(Annex B)



23.3.
Subject to availability of berthing space, Buyer may request for seven (7) days
of free berthing after delivery.  Buyer shall pay for the cost of any services
supplied by Builder in accordance with the Schedule of Rates (Annex B).


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 46 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXIV


INSURANCE


24.1
Prior to the commencement of the Works and until the Delivery Date, Builder
shall, at its cost and expense, carry and maintain insurance policies with
reputable insurance companies in amounts not less than those specified for the
types of insurance described below and furnish Buyer with Certificate(s) of
Insurance evidencing the  insurance coverages relating to them:-.



 
(a)
Work Injury Compensation Insurance and Employers Liability Insurance in
accordance with Singapore law with a minimum limit of US dollars 3,500,000 for
any one claim or a series of claims arising out of one event.



 
(b)
General Third Party Liability Insurance for death, bodily injury or property
damage with a minimum limit of US dollars 5,000,000 arising from any one
accident or occurrence.



 
(c)
Third Party Automobile Liability Insurance for death or bodily injury
(unlimited) or property damage (with a limit of US dollars 350,000) in Singapore
and Malaysia and arising from one claim or a series of claims.



 
(d)
Construction Risks Insurance in an amount equal to the Contract Price for loss
or damage to the Rig and all machinery, materials and equipment (including any
OFE installed pursuant to a Variation Order) (the cost of any increase in
insurance premiums to be borne by Buyer as reflected in the variation order)
forming part of or intended to be incorporated into the Rig from the time they
are delivered to the Builder’s yard. The insurance shall include loss or damage
from a tsunami, a hurricane, an earthquake or a volcanic eruption, war or
strikes.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 47 of 65

--------------------------------------------------------------------------------

 
 
24.2
The Construction Risks Insurance shall (a) be taken out in the name of Builder
as the principal assured and include Buyer as an additional or other assured (b)
provide that it will not be cancelled or its coverage reduced except upon twenty
(20) days prior written notice to Buyer; and (c) contain waiver of subrogation
provisions pursuant to which the insurer waives all express or implied rights of
subrogation against Builder and Buyer, their parent companies, subsidiaries and
associate companies.



24.3
Builder and Buyer agree that in the event the Rig (or any component part,
equipment or system etc.) is damaged at any time prior to the Delivery Date and
such damage does not constitute an actual or constructive total loss, the
proceeds from the Construction Risks Insurance shall be applied by Builder to
the repair of the damage.



24.4
In the event at any time on or before the Delivery Date, the Rig is    damaged
to such an extent so as to constitute an actual or constructive total loss, and
unless the parties otherwise agree in writing, Builder shall from the proceeds
of the Construction Risks Insurance or, in any event, not later than nine (9)
months following the date of the actual or constructive total loss, refund to
Buyer the amount of all instalments of the Contract Price paid by Buyer to
Builder pursuant to the Contract. Upon payment of all sums due to Buyer
consistent with this clause, the Contract shall be deemed to be automatically
terminated and all rights, duties and obligations of each of the parties to the
other shall be considered fully discharged forthwith.



24.5
Notwithstanding Articles 24.3 and 24.4 above, if prior to the Delivery Date, the
Rig is so substantially damaged that it cannot be repaired within one hundred
and fifty (150) days of the Delivery Date, Buyer may at its option, terminate
this Contract upon written notice to Builder.  In the event the Contract is so
terminated:


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 48 of 65

--------------------------------------------------------------------------------

 
 
 
(a)
Builder shall lodge a claim under the Construction Risks Insurance



 
(b)
Builder shall refund to Buyer from the proceeds of the Construction Risks
Insurance (or, in any event, not later than nine (9) months following the date
on which the Rig was substantially damaged), the amount of all instalments of
the Contract Price paid to date by Buyer.



24.6
In the event that the Delivery Date is delayed for any cause due to Buyer, any
additional premium incurred by Builder to extend the Construction Risks
insurance shall be paid by Buyer as agreed in the Variation Order.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 49 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXV


BUILDER’S AND OWNER’S INDEMNITIES


25.1
Builder agrees to protect, indemnify and hold Buyer free and harmless from and
against any and all claims or liabilities (including, without limitation, the
cost of the suit and reasonable attorney's fees) arising in favour of any of
Builder's (or its affiliates), employees, agents, officers, invitees,
subcontractors (or their servants) or representatives, or any survivor of the
foregoing on account of injury to or death of any such parties or damage to any
of their property attributable to the actions (or lack thereof) by any such
parties in connection with the Rig and/or work performed pursuant to this
Contract, regardless of whether Buyer and/or its subcontractors and/or others
may be wholly, partially or solely negligent or otherwise at fault.



25.2
Buyer agrees to protect, indemnify and hold Builder and its subcontractors free
and harmless from and against any and all claims or liabilities (including,
without limitation, the cost of the suit and reasonable attorney's fees) arising
in favour of any of Buyer's (or its affiliates) employees, agents, officers,
invitees, subcontractors (or their servants) or representatives, or any survivor
of any of the foregoing on account of injury to or death of any such parties or
damage to any of their property except as regards Rig attributable to the
actions (or lack thereof) by any such parties in connection with the Rig and/or
work performed pursuant to this Contract, regardless of whether Builder or its
subcontractors and/or others may be wholly, partially or solely negligent or
otherwise at fault.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 50 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXVI


PATENT INDEMNITIES


26.1
Builder warrants that ownership or operation of the Rig shall not at any time
infringe any patent rights, utility model rights, trade mark rights or
copyrights in any country.  Builder shall without limit of time defend any
claim, suit or proceedings brought against Buyer relating to the infringement of
any of the rights aforementioned by reason of Buyer’s possession, ownership or
operation of the Rig and Builder shall indemnify, defend and hold harmless Buyer
from and against any such claim, suit or proceedings.  Buyer shall promptly
notify Builder of any such claim suit or proceeding and shall permit Builder to
take control and settlement of such claim, suit or proceedings; provided however
no settlement which purports to acknowledge on Buyer’s behalf the validity of
any patent shall be entered into without the Buyer’s written consent. Buyer
shall provide information and assistance to Builder as may be reasonably
necessary to aid in the conduct and settlement of the claim, suit or
proceedings. Buyer shall be entitled to participate in the settlement through
its selected representatives and/or attorneys.  Provided always that the
indemnity provided herein by Builder shall not apply to OFE or items purchased
using PC Sum as described in Article 3.2.



26.2
Buyer shall, without limitation of time, defend any claim, suit or proceeding
brought against Builder, its parent, holding, or affiliated companies, alleging
that the construction or use by Builder, pursuant to this Contract, of any
design, process, device, apparatus specified or furnished by Buyer and mounted
upon or used in connection with the Rig constitutes infringement of any patent,
and Buyer shall indemnify, defend and save Builder, its parent, holding and
affiliated companies, harmless from and against any such claim, suit or
proceeding.  Builder shall promptly notify Buyer of any such claim, suit or
proceeding and shall permit Buyer to control the conduct and settlement of such
claim, suit or proceeding; provided however, no settlement which purports to
acknowledge on Builder’s behalf the validity of any patent shall be entered into
without Builder’s prior written consent.  Builder shall provide information and
assistance to Buyer, at Builder’s expense, as may be reasonably necessary to aid
in the conduct and settlement of the claim, suit or proceeding.  Builder shall
be entitled to participate, at its own expense, in the conduct and settlement of
such claim, suit or proceeding through its selected representatives and
attorneys.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 51 of 65

--------------------------------------------------------------------------------

 
 
26.3
Buyer acknowledges that Builder may disclose to Buyer confidential information
and intellectual property relating to the Rig belonging to Builder, including
the Rig’s design, construction, engineering and technical specifications,
know-how, procedures, processes, drawings and plans, and Buyer agrees not to
reproduce, reverse-engineer, decompile, or disassemble in any manner or form any
such confidential information or intellectual property, except with the prior
written consent of or express license from Builder.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 52 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXVII


USE OF CRANES


27.1
Builder has the right to use the Rig cranes forming a part of Builder’s
furnished equipment, but only:



 
(a)
for the purpose of construction of the Rig;



 
(b)
in accordance with manufacturer's instructions; and



 
(c)
using duly qualified crane operators.



Any repairs to such cranes made necessary by the use by Builder shall be for the
account of Builder and shall be carried out prior to the Delivery Date.


27.2
On delivery of the Rig, if any of the Rig cranes has been used by Builder for
more than six hundred (600) hours, Builder shall provide to Buyer free of charge
new wires for the relevant cranes.



27.3
Prior to delivery of the Rig, Builder shall ensure that the OEM has conducted a
full inspection of the Rig cranes with Buyer and any deficiencies will be
rectified prior to delivery.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 53 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXVIII


EVENTS OF DEFAULT


28.1
The following shall constitute events of default of Builder under the Contract:



 
(a)
Builder voluntarily or involuntarily being made a part to any receivership,
liquidation, or bankruptcy proceeding (which proceedings are not stayed within
thirty (30) days of the service of such procedings on Builder) or becoming
insolvent or in the event Builder is unable to meet all or part of its financial
or other obligations under this Contract, unless as a result of Buyer's failure
to make payments of not less than United States Dollars Five Million
(US$5,000,000) as due under this Contract.



 
(b)
The failure by Builder to remedy, within thirty (30) days of Buyer’s written
notice to Builder a default by Builder to substantially perform any of the
covenants, agreements or undertakings on its part to be performed under this
Contract, or if the default is not reasonably capable of being remedied within
thirty (30) days, the failure by Builder to commence remedial action within the
same thirty (30) days period and to diligently proceed with such action.

 
 

 
(c)
If the deficiency in any variable loads as set out in Article XI (Damages for
delays / incentive for early completion) exceeds five percent (5%) of the
specified load.



 
(d)
If non-permissible delays exceeds one hundred and thirty (130) days.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 54 of 65

--------------------------------------------------------------------------------

 
 
28.2
The following shall constitute events of default of Buyer under this Contract:



 
(a)
Buyer's voluntarily or involuntarily being made a part of any receivership,
liquidation or bankruptcy proceeding (which proceedings are not stayed within
thirty (30) days of the service of such procedings on Buyer) or becoming
insolvent or otherwise unable to meet all or part of its financial or other
obligations under this Contract.



 
(b)
Failure to make any payments due hereunder on the due date, provided that
Builder shall notify Buyer in writing of any such default and Buyer shall have a
period of seven (7) days thereafter to cure any such default.



 
(c)
Failure by Buyer to remedy within seven (7) days (in respect of a payment
default or thirty (30) days for all other defaults) of Builder's written notice
to Buyer, a failure by Buyer to substantially perform any of the covenants,
agreements or undertakings on its part to be performed under this Contract.



28.3
In the event of default by Builder, Buyer may at its option elect to proceed on
either one of the following options:



 
(a)
terminate this Contract in the manner set out in Article 28.4; or



 
(b)
without prejudice to Buyer’s right to recover liquidated damages for delay
pursuant to Article XI (Damages for Delays / Incentive for Early Completion),
Buyer may allow Builder to continue to complete the construction of the Rig in
the manner set out in Article 28.5.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 55 of 65

--------------------------------------------------------------------------------

 
 
Buyer shall indicate its option within thirty (30) days from Builder’s request
to exercise its option, failing which Buyer is deemed to have waived its right
to terminate this Contract.


28.4
In the event that Buyer elects to terminate the Contract pursuant to Article
10.5 or Article 28.3(a) due to an event of default by Builder:



 
(a)
Buyer shall notify Builder in writing of its intention to do so and such
termination shall be effective as of the date when such notice is received by
Builder.



 
(b)
Builder shall refund (together with interest at two (2) percent above LIBOR) to
Buyer the full amount of all sums received by Builder on account of the Rig
excluding any PC Sum paid and shall at Buyer’s option and Builder’s costs make
available the OFE at Builder’s shipyard for return to Buyer, alternatively, at
Buyer’s option and without obligation on Buyer, in respect of the OFE pay to
Buyer the invoiced cost of same on production by Buyer of reasonable evidence of
the costs of purchase of the OFE.



 
(c)
Buyer shall not in the event of the termination of this Contract hereunder be
entitled to any liquidated damages under Article XI (Damages for Delays /
Incentive for Early Completion).



 
(d)
Upon such refund by Builder to Buyer as aforementioned, all obligations, duties
and liabilities of each of the parties to the other under this Contract shall be
forthwith completely discharged, and the uncompleted Rig shall belong to Builder
and Buyer shall have no further claim on Builder.



28.5
In the event Buyer elects pursuant to Article 28.3(b) to allow Builder to
continue to complete the construction of the Rig, Builder shall pay Buyer the
liquidated damages due pursuant to Article XI (Damages for Delays / Incentive
for Early Completion), and Builder shall work with Buyer to produce an
acceptable schedule for the completion of the remaining work on the Rig and work
diligently to complete the construction of the Rig.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 56 of 65

--------------------------------------------------------------------------------

 
 
28.6
Should Buyer commit an act of default under Article 28.2 herein, Builder at its
option, may after the expiry of any period allowed to Buyer under Article 28.2
to remedy such default:



 
(a)
by notice in writing to Buyer ("Suspension Notice") suspend the Works until
Buyer's default is remedied, and the Delivery Date shall be extended by the
length of time the Works is so suspended; and also (whether or not a Suspension
Notice is, has been or will be given)



 
(b)
by notice in writing ("Termination Notice") terminate the Contract if the
default is not remedied and continues for a further period of seven (7) days
from the expiry of any period allowed to Buyer under Article 28.2 to remedy such
default (which period is of the essence of the Contract).



Upon receipt by Buyer of the Termination Notice, the Contract shall forthwith
become terminated, and in that event, notwithstanding any provision in this
Contract herein, property in the Rig and all the materials and equipment forming
part of the Rig or intended to be incorporated into it (including any OFE
already installed in or affixed to the Rig) shall in accordance with Article 7.1
herein remain with Builder.  Further, it is understood that Builder shall be
entitled to retain all payments made under the Contract by Buyer to Builder
before termination since the Contract is not a simple contract of sale of goods
and there will have been no total failure of consideration for those
payments.   Any OFE which has not been installed in or affixed to the Rig shall
be returned by Builder to Buyer.


The remedies set out in this clause 28.6 shall be Builder’s sole remedy in
respect of Buyer’s default.

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 57 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXIX


COMPLIANCE WITH LAWS


29.1
Builder shall abide by and comply with all valid laws and regulations of
Singapore.  Builder will avoid or refrain from performing any work or services
under the Contract that may be an actual or possible breach of any sanctions,
prohibition or requirement imposed by the laws, regulations, resolutions, or
administrative orders of the United States of America, applicable to any of
Builder’s obligations under the Contract.  Where Builder is so prevented from
performing any work or services under the Contract, Builder shall have no
liability to Buyer.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 58 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXX


LIMITATION ON BUILDER’S LIABILITY


30.1
Notwithstanding anything to the contrary set forth herein in this Contract,
neither Builder nor Buyer shall be liable to the other for any loss of use of
the Rig, loss of time, loss of production, loss of profit or earnings, financing
costs, loss of other contracts, or for any indirect financial or indirect
economic loss, or for any indirect or consequential damages whatsoever that may
be suffered by the other and howsoever the same may have been caused whether by
way of indemnity or by reason of any breach of this Contract or of statutory
duty or by reason of tort (including but not limited to negligence).



30.2
Notwithstanding any provision to the contrary herein (save as provided in
Articles 2, 14, 16, 24.4, 25, 26, 28.4, and 29), Builder's maximum liability to
Buyer arising out of or in connection with the Contract for any loss or damage
including but not limited to: liquidated damages for delay, costs, claims or
expenses, howsoever they may have been caused, whether arising under common law,
contract, tort, equity or statute shall be limited in the aggregate to United
States Dollars Eight Million Six Hundred Thousand (US$8,600,000).  Buyer agrees
to release and hold harmless Builder, its officers, servants, and subcontractors
from and against any liability in excess thereof.  Builder and Buyer agree that
this provision is a reasonable allocation of risks between the parties.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 59 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXXI


MISCELLANEOUS


31.1
Throughout the term of this Contract, Builder shall be an independent contractor
vis a vis Buyer.



31.2
The intellectual property rights relating to designs, drawings, Specifications,
instructions, manuals, computer programs and other documents created or produced
by Builder or its subsidiaries which are proprietary to Builder, shall be and
remain the property of Builder.



31.3
This Contract and its surrounding circumstances, including all prices and any
information such as documents, design, drawings, Specifications, instructions,
manuals, computer programs relating to the design and construction of the Rig
which are provided by Builder to Buyer or which may otherwise be acquired by
Buyer, regardless of whether they are Builder’s proprietary information, shall
not be disclosed to any third party (except for Buyer’s professional advisors or
as may be required by any applicable law, stock exchange, or regulatory
authorities) without the prior authorization of Builder.  Buyer shall be
responsible for keeping confidential all such information, and shall not permit
any such information to be shown, reproduced or otherwise disclosed to any third
party by itself, its subcontractors or their respective personnel.



31.4
Where a provision in this Contract for any reason becomes unenforceable or
invalid, the remainder of the Contract shall remain in full force and
effect.  Where severance of a non-enforceable provision in the opinion of either
party materially affects the other rights or obligations under the Contract, the
parties shall endeavour to remedy the situation to their mutual satisfaction.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 60 of 65

--------------------------------------------------------------------------------

 
 
31.5
The parties have entered into this Contract freely, willingly, and on equal
commercial basis, having had the opportunity to fully consider the contents of
the Contract.  It is hereby agreed that no terms or conditions herein shall be
construed against a party simply by reason that the party had proffered a
particular term or condition.



31.6
Save as set forth in this Contract, a person who is not a party to this Contract
has no right whatsoever to enforce any term of this Contract.  For the avoidance
of doubt, the parties agree that the application of any statutes which may
confer rights on third parties is expressly excluded.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 61 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXXII


EFFECTIVE DATE OF CONTRACT


32.1
The rights and obligations of the parties under the following Articles are
effective on and from the date of this Contract and shall not be conditional
upon the fulfillment of any of the conditions set out in Article 32.2:



 
(a)
Article XIX (Law and Dispute Resolution);



 
(b)
Article XXXI (Miscellaneous);



 
(c)
Article XXXII (Effective Date of Contract); and



 
(d)
Article XXXIII (Notices).



32.2
This Contract is subject to, and shall become effective and legally binding on
the parties when the following conditions shall have been complied with:



 
(a)
upon receipt by Builder of the sum of US$34,400,000 on execution of this
Contract in  accordance with Article 3.2(a) herein;



 
(b)
upon delivery by each party to the other of its Board of Director’s resolutions
approving the execution of the Contract.



Builder and Buyer shall take all reasonable steps to cause the aforesaid
conditions to be satisfied and this Contract to become effective no later than 8
October 2010.


32.3
The date upon which the above conditions in Article 32.2 shall all have been
satisfied shall be known hereunder as the “Effective Date”.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 62 of 65

--------------------------------------------------------------------------------

 
 
32.4
If the conditions for this Contract to become effective shall for any reason not
have been satisfied prior to midnight, fifteen (15) days after the award of the
Contract or such other date as may be extended by mutual agreement between the
parties, then this Contract shall become voidable at the option of Builder by
giving of notice to Buyer.  In such event the parties hereto shall be
immediately and completely discharged from all obligations to the other
hereunder.


Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 63 of 65

--------------------------------------------------------------------------------

 
 
ARTICLE XXXIII


NOTICES


33.1
All notices and communications required to be given hereunder shall be in the
English language and be served by delivering the same by courier or in person to
such other party, or by facsimile with a transmission report evidencing the
successful transmission of the same.



33.2
Such notices and communications shall be addressed to the respective party’s
authorized representative {as described in Article XII (Buyer’s Representative
and Builder’s Representative)}.



33.3
Notice so given shall be effective if and when (as the case may be) it arrives
by courier at the specified address or is delivered in person at the specified
address or is successfully transmitted (as evidenced by a transmission report)
by facsimile to the specified facsimile number, regardless of the time when it
is first personally received or seen by, or otherwise comes to the attention of,
the relevant party or its authorized representatives.



33.4
For the purpose of notice the addresses of the parties shall be:



BUYER
ATWOOD OCEANICS PACIFIC LIMITED
C/o: 332A-11C, 11th Floor, Plaza Ampang City
Jalan Ampang, 50450 Kuala Lumpur
Malaysia
Telephone No.
 
:
 
+603 2773 9714
Fax No.
 
:
 
+603 4257 9208
Email
 
:
 
tdyne@atwd.com



Attention:                    Tony Dyne (Director)

Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 64 of 65

--------------------------------------------------------------------------------

 
 
BUILDER
PPL SHIPYARD PTE LTD
21 Pandan Road
Singapore 609273
Telephone No
 
:  
(65) 6265 0477
Fax No
 
:  
(65) 6264 4130 / 6268 1203
Attention
 
:  
Douglas Tan (Managing Director)





IN WITNESS WHEREOF, the parties hereto have executed this Contract in multiple
originals effective as of the day and year first above written.




For and on behalf of Buyer
For and on behalf of Builder
ATWOOD OCEANICS
PPL SHIPYARD PTE LTD
PACIFIC LIMITED
         
/s/ Geoffery C. Wagner
/s/ Douglas Tan Ah Hwa
Name: Geoffery C. Wagner
Name: Douglas Tan Ah Hwa
By Direction under
Managing Director
Power of Attorney
 
dated 30 September 2010
                 
WITNESS : /s/ Barry Smith
WITNESS :  /s/ Kim Yung Tan
   
Date : October 1, 2010
Date: 1/10/2010



 
Rig Construction Contract for 2nd Rig P2032 – 01 October 2010
 
Page 65 of 65

--------------------------------------------------------------------------------